Exhibit 10.1
Execution Version
FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND GUARANTY
THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN FACILITY AGREEMENT AND
GUARANTY (this “Amendment”), is made and entered into as of May 22, 2009, by and
among AARON’S, INC., a Georgia corporation formerly known as Aaron Rents, Inc.
(“Sponsor”), each of the lending institutions listed on the signature pages
hereto (such lenders, the “Participants”) and SUNTRUST BANK, a banking
corporation organized and existing under the laws of Georgia having its
principal office in Atlanta, Georgia, as Servicer (in such capacity, the
“Servicer”).
W I T N E S S E T H:
WHEREAS, the Sponsor, the Participants and the Servicer are parties to a certain
Amended and Restated Loan Facility Agreement and Guaranty, dated as of May 23,
2008, (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Facility Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Loan
Facility Agreement), pursuant to which the Participants have made certain
financial accommodations available to the Sponsor;
WHEREAS, the Sponsor has requested that the Participants and the Servicer amend
certain provisions of the Loan Facility Agreement, and subject to the terms and
conditions hereof, the Participants are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Sponsor, the Participants and the Servicer
agree as follows:
1. Amendments.
(A) Section 1.1 of the Loan Facility Agreement is hereby amended by replacing
the definitions of “Amortization Period”, “Asset Disposition”, “Borrower”,
“Borrower Rate”, “Closing Date”, “Collateral”, “Commitments”, “Facility”,
“Franchise Agreement”, “Franchisee”, “Funded Participant’s Interest”, “Loan”,
“Loan Agreement”, “Loan Commitment”, “Loan Term”, “Master Note”, “Maximum
Commitment Amount”, “Minimum Purchase Price”, “Rental Revenue” and “Response
Period”, with the following definition:
“Amortization Period” shall mean 18 or 24 months, as determined from time to
time by Aaron’s; provided, however, in the event any Line of Credit Commitment
to a Borrower is terminated upon 90 days’ notice from the Servicer, all amounts
outstanding under such Line of Credit Commitment shall be due and payable in
full no later than the 18 month anniversary of the stated termination date of
the Line of Credit Commitment.
“Asset Disposition” shall mean (i) all sales of Merchandise; (ii) all
Merchandise which is determined to have been stolen; (iii) all Merchandise that
is destroyed, lost or otherwise removed from the premises of a Borrower other
than pursuant to a Lease Contract or by outright sale or for repair work; and
(iv) all “skipped” Merchandise which is Merchandise subject to a Lease Contract.

 

 



--------------------------------------------------------------------------------



 



“Borrower” shall mean any Franchisee that is primarily liable for repayment of a
Franchisee Loan as a result of having executed Loan Documents as maker, or its
permitted assignee.
“Borrower Rate” shall mean, with respect to each Loan, the Prime Rate per annum
plus any additional margin per annum specified for such Loan by Sponsor in the
applicable Funding Approval Notice, such margin not to exceed ten percent
(10.0%) per annum calculated based upon the actual number of days elapsed in a
360 day year; provided that, at no time may there be more than two different
Borrower Rates for Lines of Credit, and no more than two different Borrower
Rates for Revolving Lines of Credit and Term Loans.
“Closing Date” shall mean, for any Loan, the date upon which all Loan Documents
have been executed and delivered and the conditions precedent to funding such
Loan have been satisfied.
“Collateral” shall mean, with respect to any Loan, all property of the Borrower
and all guarantors obligated with respect to such Loan that secures such Loan,
which property shall be designated by the Sponsor and may include all accounts
receivable, inventory, Lease Contracts and other business assets of such
Borrower and guarantors.
“Commitments” shall have the meaning set forth in Section 2.1(a).
“Facility” shall mean the loan facility established pursuant to the Commitments.
“Franchise Agreement” shall mean the written agreement between Sponsor and a
Franchisee whereby the Franchisee is authorized to establish an Aaron’s
franchise.
“Franchisee” shall mean those certain store operators across the United States
that own and operate stores under the Aaron’s franchise.
“Funded Participant’s Interest” shall mean, with respect to any Participant, the
aggregate outstanding amount of Advances made by a Participant hereunder with
respect to the Loans, and shall include, with respect to SunTrust, the aggregate
outstanding amount of Swing Line Advances made with respect to the Loans.
“Loan” shall mean either a Franchisee Loan or an Existing Loan, as the case may
be.
“Loan Agreement” shall mean a Loan and Security Agreement setting forth the
terms and conditions, as between a Borrower and the Servicer, under which the
Servicer has established a Loan Commitment to make Advances to such Borrower
pursuant to the Loan Commitment, substantially in the form of Exhibit B, with
such changes as the Sponsor and the Servicer shall agree to, subject to Section
3.1(b); provided, however, that any loan agreement or line of credit agreement
executed by any Borrower and the Servicer prior to the Effective Date shall be
substantially in the form required under the Loan Facility Agreement.
“Loan Commitment” shall mean the commitment to make Advances established by the
Servicer in favor of any Borrower in the amount not exceeding, and upon the
terms described in, the applicable Funding Approval Notice and the applicable
Loan Documents, which Loan Commitment may be a Line of Credit Commitment,
Revolving Commitment or a Term Loan Commitment.

 

2



--------------------------------------------------------------------------------



 



“Loan Term” shall mean, with respect to any Loan, the prescribed term of the
Loan Commitment relating to such Loan, as documented in the applicable Loan
Documents, and any term-out period thereafter; provided, however, that the Loan
Term shall not exceed (x) in the case of a Line of Credit Commitment, one
(1) year subject to extension in accordance with the terms of the applicable
Borrower Loan Agreement, plus, in the event that the Line of Credit Commitment
is terminated upon ninety (90) days’ prior notice from the Servicer, the
Amortization Period and (y) in the case of a Revolving Commitment and Term Loan
Commitment, four (4) years.
“Master Note” shall mean a Line of Credit Note, Revolving Note, or Term Note, as
the case may be.
“Maximum Commitment Amount” shall mean $175,000,000, as such amount may be
reduced pursuant to Section 2.7, Section 2.8 or Section 15.2.
“Minimum Purchase Price” shall mean, with respect to any Revolving Loan or Term
Loan, the lesser of (x) the outstanding Loan Indebtedness thereof and (y) the
sum of (i) the Franchisee Borrowing Base in effect on the date of the occurrence
of the relevant Loan Default, or if greater, during the last full calendar month
preceding the date of the occurrence of the relevant Loan Default, plus (ii) all
advances made between the date that such Franchisee Borrowing Base is reported
to the Servicer by the Sponsor and the date which is two Business Days
thereafter.
“Rental Revenue” shall mean, with respect to any Borrower for any period, the
gross revenues of such Borrower from leases to the public of such Borrower’s
furniture inventory and lease equipment, including without limitation, all
customer deposits, advance lease payments, waiver fees, late fees, delivery
fees, nonsufficient funds fees, reinstatement fees, but excluding all retail
sales proceeds and sales taxes.
“Response Period” shall mean with respect to any Loan, a period of seventy (70)
days commencing on the day next succeeding the day on which the Sponsor receives
a notice from the Servicer that a Loan Payment Default has occurred and is
continuing, provided, however, that no Response Period for any Loan shall extend
beyond the Final Termination Date.
(B) Section 1.1 of the Loan Facility Agreement is hereby amended by deleting the
definitions of “Electronic Equipment”, “Electronic Equipment Advances”,
“Electronic Equipment Asset Dispositions”, “Electronic Rental Revenue”,
“Established Franchisee”, “Established Franchisee Borrower”, “Established
Franchisee Borrowing Base”, “Established Franchisee Commitment”, “Established
Franchisee Line of Credit Commitment”, “Established Franchisee Line of Credit
Loans”, “Established Franchisee Loan”, “Established Loan Agreement”,
“Established Franchisee Loan Commitment”, “Established Franchisee Master Line of
Credit Note”, “Established Franchisee Master Note”, “Established Franchisee
Master Term Note”, “Established Franchisee Term Loan Commitment”, “Established
Franchisee Term Loans”, “Rental/Purchase Contract”, “Rosey Rentals Loan Facility
Agreement”, “Startup Franchisee Borrower”, “Startup Franchisee Commitment”,
“Startup Franchisee Loan”, “Startup Franchisee Loan Agreement”, “Startup
Franchisee Loan Commitment” and “Startup Franchisee Master Note”.

 

3



--------------------------------------------------------------------------------



 



(C) Section 1.1 of the Loan Facility Agreement is hereby amended by the addition
of the following definitions of “Aaron”, “First Amendment Effective Date”,
“Franchisee Borrowing Base”, “Franchisee Loan”, “Lease Contract”, “Line of
Credit Commitment” “Line of Credit Loans”, “Line of Credit Note”, “Revolving
Commitment” “Revolving Loans”, “Revolving Note”, “Term Loan Commitment”, “Term
Loans” and “Term Note” in the appropriate alphabetical order:
“Aaron” shall mean the Sponsor.
“First Amendment Effective Date” shall mean May 22, 2009.
“Franchisee Borrowing Base” shall mean, on any date of determination, an amount
equal to a multiple of Rental Revenue for the most recently ended three calendar
months, as determined for each Borrower by Aaron and specified in the Funding
Approval Notice for such Borrower.
“Franchisee Loan” shall mean either a Term Loan, a Revolving Loan or a Line of
Credit Loan, as the case may be.
“Lease Contract” shall mean a contract between a Borrower and a customer to
lease Merchandise in the form approved by the Sponsor (and which may include
purchase options).
“Line of Credit Commitment” shall mean a commitment to make Line of Credit Loans
to a Borrower pursuant to a Loan Agreement.
“Line of Credit Loans” shall mean Advances made to a Borrower pursuant to a Line
of Credit Commitment.
“Line of Credit Note” shall mean that certain Line of Credit Note, executed by a
Borrower in favor of the Servicer, evidencing such Borrower’s obligation to
repay all Line of Credit Loans made to it pursuant to a Line of Credit
Commitment, substantially in the form of Exhibit A-1 to the Loan Agreement, with
such changes as the Sponsor and the Servicer shall agree to from time to time.
“Revolving Commitment” shall mean a commitment to make Revolving Loans to a
Borrower pursuant to a Loan Agreement.
“Revolving Loans” shall mean Advances made to a Borrower pursuant to a Revolving
Commitment.
“Revolving Note” shall mean that certain Revolving Note, executed by a Borrower
in favor of the Servicer, evidencing such Borrower’s obligation to repay all
Revolving Loans made to it pursuant to a Franchisee Revolving Commitment,
substantially in the form of Exhibit A-2 to the Loan Agreement, with such
changes as the Sponsor and the Servicer shall agree to from time to time.
“Term Loan Commitment” shall mean a commitment to make Term Loans to a Borrower
pursuant to a Loan Agreement.
“Term Loans” shall mean Advances made to a Borrower pursuant to a Term Loan
Commitment.

 

4



--------------------------------------------------------------------------------



 



“Term Note” shall mean that certain Term Note, executed by a Borrower in favor
of the Servicer, evidencing such Borrower’s obligation to repay all Term Loans
made to it pursuant to a Term Loan Commitment, substantially in the form of
Exhibit A-3 to the Loan Agreement, with such changes as the Sponsor and the
Servicer shall agree to from time to time.
(D) Section 1.3 of the Loan Facility Agreement is hereby amended by replacing
such Section in its entirety with the following:
Section 1.3 Other Definitional Terms.
(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule,
Exhibit and like references are to this Agreement unless otherwise specified.
(b) Any “Startup Franchisee Loan”, “Startup Franchisee Loan Commitment” or
“Startup Franchisee Master Note” existing on the First Amendment Effective Date
shall be deemed to be a Line of Credit Loan, Line of Credit Commitment or Line
of Credit Note, as applicable.
(c) Any “Established Franchisee Line of Credit Loan”, “Established Franchisee
Line of Credit Commitment” or “Established Franchisee Master Line of Credit
Note” existing on the First Amendment Effective Date shall be deemed to be a
Revolving Loan, Revolving Commitment or Revolving Note, as applicable.
(d) Any “Established Franchisee Term Loan”, “Established Franchisee Term Loan
Commitment” or “Established Franchisee Master Term Note” existing on the First
Amendment Effective Date shall be deemed to be a Term Loan, Term Loan Commitment
or Term Note, as applicable.
(E) Section 2.1 of the Loan Facility Agreement is hereby amended by replacing
subsections (a), (b), (c) and (d) of such Section in their entirety with the
following:
(a) Commitments. Subject to and upon the terms and conditions set forth in this
Agreement and the other Operative Documents, and in reliance upon the guaranty
and other obligations of the Sponsor set forth herein, the Servicer hereby
establishes a commitment to the Sponsor to establish Line of Credit Commitments,
Revolving Commitments, and Term Loan Commitments and to make Advances thereunder
to such Borrowers as may be designated by the Sponsor in its Funding Approval
Notices during a period commencing on the date hereof and ending on May 22, 2010
(as such period may be extended for one or more subsequent 364-day periods
pursuant to Section 2.8, the “Commitment Termination Date”) in an aggregate
committed amount at any one time outstanding not to exceed ONE HUNDRED AND
SEVENTY FIVE MILLION AND NO/100 DOLLARS ($175,000,000) (the “Commitment”);
provided that, notwithstanding any provision of this Agreement to the contrary,
at no time shall the sum of aggregate committed amounts of all Loan Commitments
outstanding pursuant to the Commitment, or, following the termination of any
such Loan Commitment, Advances outstanding thereunder, exceed the Maximum
Commitment Amount.

 

5



--------------------------------------------------------------------------------



 



(b) Authorization of Line of Credit Commitment; Loan Terms. Within the limits of
the Commitment and in accordance with the procedures set forth in this Agreement
and the Servicing Agreement, the Sponsor may authorize the Servicer to establish
a Line of Credit Commitment in favor of a Franchisee who meets the credit
criteria established by the Sponsor. The amount of each Line of Credit
Commitment shall be determined by the Sponsor but shall not be less than
$100,000 for any Franchisee. Pursuant to the Line of Credit Commitment, the
Servicer shall agree to make Advances to the Borrower thereunder. Each Line of
Credit Loan shall bear interest at the Borrower Rate designated by Sponsor in
the applicable Funding Approval Notice, and interest shall be payable on each
Payment Date and on the Maturity Date of such Line of Credit Loan when all
principal and interest shall be due and payable in full. Each Line of Credit
Loan may be prepaid in full or in part on any Business Day, without premium or
penalty. The Loan Term of each Line of Credit Commitment shall be, initially,
one year, but shall automatically renew unless terminated by ninety (90) days’
prior written notice by Servicer to the Borrower prior to the first anniversary
date and may thereafter be terminated at any time by Servicer upon ninety
(90) days’ prior written notice by Servicer to the Borrower; provided that the
amounts outstanding thereunder shall be allowed to term out over the
Amortization Period as provided below. The proceeds of each Advance made
pursuant to the Line of Credit Commitments shall be used solely to purchase
inventory, and to the extent permitted by Sponsor, to pay state sales and use
taxes and freight charges. At the end of each month, the aggregate Advances made
to each Line of Credit Borrower during such month (net of any prepayments during
such month) shall be amortized (in accordance with a straight-line amortization
schedule) over the Amortization Period. In the event that the Line of Credit
Commitment of any Borrower is terminated by the Servicer as provided above, such
Borrower shall, notwithstanding the other provisions of this Section 2.1(b),
amortize all outstanding Advances over the Amortization Period (in accordance
with a straight-line amortization schedule), with all Advances due and payable
in full no later than 18 months after termination. In the event that the
Borrower terminates the Line of Credit Commitment, all amounts advanced to such
Borrower shall be due and payable in full on the termination date, together with
all accrued and unpaid interest thereon. Each Borrower shall agree to pay a
commitment fee on its unused Line of Credit Commitment in an amount to be
determined by the Sponsor but in any event not to exceed 1.00% per annum, such
commitment fee to be paid quarterly, in arrears.
(c) Authorization of Revolving Commitment and Term Loan Commitment; Loan Terms.
(i) Within the limits of the Commitments and in accordance with the procedures
set forth in this Agreement and the Servicing Agreement, the Sponsor may
authorize the Servicer to establish a Revolving Commitment and/or a Term Loan
Commitment in favor of a Franchisee who meets the credit criteria established by
the Sponsor.

 

6



--------------------------------------------------------------------------------



 



(ii) The amount of each Revolving Commitment shall be determined by the Sponsor,
but shall not be less than $100,000. Pursuant to the Revolving Commitment, the
Servicer shall agree to make Advances to the Borrower thereunder. Each Revolving
Loan shall bear interest at the Borrower Rate designated by Sponsor in the
applicable Funding Approval Notice, and interest shall be payable on each
Payment Date and on the Maturity Date of such Revolving Loan when all principal
and interest shall be due and payable in full. Each Revolving Loan may be
prepaid in full or in part on any Business Day, without premium or penalty. The
Loan Term of each Revolving Loan shall not exceed four years. The proceeds of
each Advance made pursuant to the Revolving Commitment shall be used for general
corporate purposes. Each Borrower with a Revolving Commitment shall agree to pay
a commitment fee on the unused Revolving Commitment in an amount to be
determined by the Sponsor but in any event not to exceed 1.00% per annum, such
commitment fee to be paid quarterly, in arrears. At no time, except as otherwise
provided in the form of Loan Agreement, shall the aggregate outstanding
principal amount of any and all Revolving Loans and Term Loans made to any
Borrower exceed the Franchisee Borrowing Base of such Borrower as in effect at
such time.
(iii) The amount of each Term Loan Commitment shall be determined by the
Sponsor, but shall not be less than $100,000. Pursuant to the Term Loan
Commitment, the Servicer shall agree to make Term Loans to the Borrower
thereunder. Each Term Loan shall bear interest at the Borrower Rate designated
by Sponsor in the applicable Funding Approval Notice, and interest shall be
payable on each Payment Date and on the Maturity Date of such Term Loan.
Principal on each Term Loan shall be payable on each Payment Date and shall be
amortized over a period of no more than 7 years with the balance of all
outstanding principal due and payable in full on the Maturity Date with respect
to such Term Loan. Each Term Loan may be prepaid in full or in part on any
Business Day, without premium or penalty. The Loan Term of each Term Loan shall
not exceed four years. The proceeds of each Term Loan shall be used for general
corporate purposes.
(d) Reserved.
(F) Section 2.3(a) of the Loan Facility Agreement is hereby amended by replacing
subsection (a) of such Section with the following:
(a) Funding of Advances. The Servicer shall fund Advances requested by the
Borrowers in accordance with the terms of the applicable Loan Documents and the
Servicing Agreement. On the date of any such funding, the Servicer shall elect
whether or not to require the Participants to fund their respective Pro Rata
Share of the Advances to be made on such date. In the event that the Servicer
elects not to require the Participants to fund their Pro Rata Share of the
Advances to be made on such date, the Servicer shall make such Advances (each, a
“Swing Line Advance”) to the Borrowers for the account of the Servicer; provided
that the aggregate amount of Swing Line Advances outstanding on any date shall
not exceed $20,000,000 and further provided the sum of (x) the aggregate
outstanding Swing Line Advances plus (y) the aggregate outstanding Funded
Participant’s Interests (exclusive of the Swing Line Advances) shall not exceed
the Maximum Commitment Amount. If (i) any Credit Event, Change of Control or
Wind-Down Event shall have occurred, (ii) after giving effect to any requested
Advance, the aggregate Swing Line Advances outstanding hereunder would exceed
$20,000,000, or (iii) the Servicer otherwise determines in its sole discretion
to request a Participant Funding hereunder, then the Servicer shall notify the
Participants pursuant to subsection (b) requesting a Participant Funding.

 

7



--------------------------------------------------------------------------------



 



(G) Section 2.9 of the Loan Facility Agreement is hereby amended by replacing
subsections (a) and (b) of such Section with the following:
(a) In the event a Wind Down Event occurs, then (x) the Sponsor shall not have
the right to request that any further Loan Commitments be established, and
(y) the Servicer shall, within a reasonable period of time and in any event no
later than thirty (30) days after the Commitment Termination Date, give notice
to each of the Line of Credit Borrowers terminating the Line of Credit
Commitments as of the date which is ninety (90) days after delivery of such
notice, subject, in each case, to the right of the Borrowers to term out the
amounts outstanding under their Line of Credit Commitments as set forth in
Section 2.1(b); provided, however, that the occurrence of such Wind-Down Event
shall not affect the obligation of (i) the Servicer to make Advances pursuant to
existing Line of Credit Commitments, except to the extent that the Line of
Credit Commitments are terminated pursuant to clause (y) above, (ii) the
Participants to fund their Participant’s Interest as provided herein, except to
the extent that the Line of Credit Commitments are terminated pursuant to clause
(y) above or (iii) the Credit Parties under the Operative Documents.
(b) In the event that a Wind Down Event occurs, then the Sponsor shall not have
the right to request that any further Revolving Commitment or Term Loan
Commitment be established; provided, however, that the occurrence of such
Wind-Down Event shall not affect the obligation of (x) the Servicer to make
Advances pursuant to existing Revolving Commitment, (y) the Participants to fund
their Participant’s Interest as provided herein, or (z) the Credit Parties under
the Operative Documents.
(H) Section 3.1 of the Loan Facility Agreement is hereby amended by replacing
subsection (e) of such Section with the following:
(e) Each of the Participants acknowledges and agrees that all payments made to
the Participants pursuant to this Agreement by the Servicer shall be made solely
from amounts received from the Sponsor, the Borrowers and other obligors or
Collateral under the applicable Loan Documents and the Servicer shall have no
personal liability for any amounts payable to the Participants hereunder. Each
of the Participants acknowledges and agrees that the Servicer shall be relying
solely upon the Sponsor for purposes of calculating and ensuring compliance by
Borrowers with the Franchisee Borrowing Base for each Revolving Loan and Term
Loan.
(I) Section 4.2 of the Loan Facility Agreement is hereby amended by replacing
subsection (b) of such Section with the following:
(b) Notwithstanding the foregoing clause (a), unless a Credit Event or an
Unmatured Credit Event has occurred and is continuing, the Sponsor shall be
entitled (but not obligated) to request that the Servicer waive any Loan Payment
Default (including a Loan Payment Default resulting from the failure of a
Borrower to remain in compliance with the borrowing base requirements of the
applicable Loan Agreement) by sending to the Servicer for execution a Default
Waiver Letter, which Servicer agrees to execute and mail to the appropriate
Borrower if such Default Waiver Letter is in form and substance satisfactory to
the Servicer, curing such Loan Payment Default in full; provided, however, that
(i) Sponsor shall not waive and cure more than two (2) consecutive Loan Payment
Defaults for any Loan nor more than a total of four (4) Loan Payment Defaults in
any four year period for any Loan and (ii) such Loan Payment Default must be
cured by Sponsor, and the Default Waiver Letter for such Loan Payment Default
received by Servicer, during the Response Period for such Loan.

 

8



--------------------------------------------------------------------------------



 



(J) Section 4.3 of the Loan Facility Agreement is hereby amended by replacing
such Section in its entirety with the following:
SECTION 4.3. Reserved
(K) Section 4.4 of the Loan Facility Agreement is hereby amended by replacing
such Section with the following:
SECTION 4.4. Rights during Response Period. Unless a Credit Event or an
Unmatured Credit Event has occurred and is continuing, the Servicer shall
refrain during any Response Period from taking any legal action against the
Defaulted Borrower under the Defaulted Loan which is the subject of such
Response Period, and from accelerating payment of the Loan Indebtedness under
such Defaulted Loan but the Servicer shall cease funding any further Advances
pursuant to the Loan Commitment to such Defaulted Borrower. If the Sponsor
waives and cures any Loan Payment Default prior to the expiration of a Response
Period, then as to each Loan Payment Default so waived and cured, the Defaulted
Borrower’s and the Servicer’s respective rights and obligations under the Loan
Documents shall be restored to the same status as if such waived Loan Payment
Default never occurred.
(L) Section 4.5 of the Loan Facility Agreement is hereby amended by replacing
such Section in its entirety with the following:
SECTION 4.5 Rights after Response Period and for Loan Defaults other than Loan
Payment Defaults. In the event that any Loan Default other than a Loan Payment
Default occurs and is continuing after the expiration of the Response Period, or
that any Loan Payment Default is not cured during the applicable Response
Period, (i) the Servicer shall have the right to (A) demand that Sponsor comply
with its obligations with respect to such Defaulted Loan set forth in Article 10
and (B) administer and enforce such Loan as it deems appropriate, without regard
to any limitations or restrictions set forth herein (but subject to Article 3 in
all events) or in any other Operative Document, and (ii) notwithstanding
anything contained in this Article to the contrary, the Sponsor shall, within
five (5) Business Days of its receipt of a written demand from the Servicer
instructing it to do so, purchase the Loan Indebtedness of the Defaulted Loan
and assume the Loan Commitment related thereto.
(M) Section 5.15 of the Loan Facility Agreement is hereby amended by replacing
the final paragraph of such Section with the following:
The proceeds of each Master Note will be solely for the purpose of financing the
acquisition and expansion of stores franchised by the Sponsor and operated by
the relevant Borrower, for the acquisition of inventory and equipment with
respect to the ongoing operations thereof, for Sponsor-approved payment of state
use tax and freight charges and, in the case of Revolving Loans and Term Loans,
for Sponsor-approved working capital purposes, but excluding in all cases any
non-business purposes.

 

9



--------------------------------------------------------------------------------



 



(N) Section 9.15 of the Loan Facility Agreement is hereby amended by replacing
the final paragraph of such Section with the following:
In addition, the Servicer may, with the consent of the Required Participants and
shall, upon the written request of the Required Participants, to the extent
authorized to do so pursuant to the Loan Agreements (which authorization is
limited to certain specified Credit Events), (x) cease funding further Advances
pursuant to the Revolving Commitments and Line of Credit Commitments and
(y) declare all Loan Indebtedness outstanding pursuant to the Revolving
Commitments, Line of Credit Commitments, and the Term Loan Commitments to be
immediately due and payable in accordance with the terms of the applicable
Operative Documents and exercise all rights and remedies provided under the
Operative Documents.
(O) Exhibits A, B and F of the Loan Facility Agreement is hereby replaced by the
Exhibits A, B and F attached hereto and Exhibit E of the Loan Facility Agreement
is hereby deleted.
(P) Schedules 1.1(a) and (b) of the Loan Facility Agreement are hereby amended
by deleting such Schedules in their entirety and replacing them with Schedules
1.1(a) and (b) attached to this Amendment and by this reference incorporated
herein and in the Loan Facility Agreement.
2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Participants hereunder, it is understood and agreed that this Amendment
shall not become effective, and the Sponsor shall have no rights under this
Amendment, until the Servicer shall have received:
(i) executed counterparts to this Amendment from the Sponsor, each of the
Guarantors and the Participants;
(ii) a duly executed amendment to the Servicing Agreement;
(iii) a favorable written opinion of Kilpatrick Stockton, LLP, counsel to the
Sponsor and each Guarantor, addressed to the Servicer and the Participants, and
covering such matters relating to this Amendment and the transactions
contemplated therein as the Servicer and the Participants shall reasonably
request;
(iv) a certificate of the Secretary or Assistant Secretary of the Sponsor and
each Guarantor, attaching and certifying copies of its bylaws and of the
resolutions of its boards of directors, authorizing the execution, delivery and
performance of this Amendment and certifying the name, title and true signature
of each officer of the Sponsor or the Guarantor, as the case may be, executing
the Amendment, together with certified copies of the articles of incorporation
or other charter documents of the Sponsor and each Guarantor, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of incorporation of the Sponsor and the
Guarantors;
(v) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Sponsor and each
Guarantor, in connection with the execution, delivery, performance, validity and
enforceability of this Amendment or any of the transactions contemplated hereby,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired; and

 

10



--------------------------------------------------------------------------------



 



(vi) reimbursement or payment of its reasonable costs and expenses incurred in
connection with this Amendment (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Servicer) and any fees due
and payable in connection herewith.
3. Representations and Warranties. To induce the Participants and the Servicer
to enter into this Amendment, each Credit Party hereby represents and warrants
to the Participants and the Servicer that:
(a) The execution, delivery and performance by such Credit Party of this
Amendment (i) are within such Credit Party’s power and authority; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of such Credit Party’s certificate of
incorporation or bylaws or other organizational documents; (iv) do not violate
any law or regulation, or any order or decree of any Governmental Authority;
(v) do not conflict with or result in the breach or termination of, constitute a
default under or accelerate any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Credit Party or any of its Subsidiaries is a party or by which such Credit Party
or any such Subsidiary or any of their respective property is bound; (vi) do not
result in the creation or imposition of any Lien upon any of the property of
such Credit Party or any of its Subsidiaries; and (vii) do not require the
consent or approval of any Governmental Authority or any other person;
(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general;
(c) After giving effect to this Amendment, the representations and warranties
contained in the Loan Facility Agreement and the other Loan Documents are true
and correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof; and
(d) After giving effect to this Amendment, all Participation Certificates
previously issued remain in full force and effect.
4. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Sponsor of this Amendment and jointly and severally ratify and
confirm the terms of the Guaranty Agreement with respect to the indebtedness now
or hereafter outstanding under the Loan Facility Agreement as amended hereby and
all promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Sponsor to the Participants or any
other obligation of the Sponsor, or any actions now or hereafter taken by the
Participants with respect to any obligation of the Sponsor, the Guaranty
Agreement (and in the case of Sponsor, the guaranty as set forth in Article X of
the Loan Facility Agreement) (i) is and shall continue to be a primary, absolute
and unconditional obligation of such Guarantor, except as may be specifically
set forth in the Guaranty Agreement (or in the case of Sponsor, the guaranty
provisions set forth in Article X of the Loan Facility Agreement), and (ii) is
and shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Guaranty
Agreement (or in the case of Sponsor, the guaranty provisions set forth in
Article X of the Loan Facility Agreement).

 

11



--------------------------------------------------------------------------------



 



5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Loan Facility Agreement, as amended hereby, and the other Loan Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Sponsor to the Participants and the
Servicer. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Participants under the Loan Facility Agreement, nor constitute a
waiver of any provision of the Loan Facility Agreement. This Amendment shall
constitute a Loan Document for all purposes of the Loan Facility Agreement.
6. Reallocation of Commitments. Upon this Amendment becoming effective, each of
the Participants, the Sponsor and the Servicer agrees that (i) each Participant
sells, assigns, transfers and conveys to the Servicer, without recourse or
warranty, such Participant’s undivided percentage ownership interest in the
Participant’s Interest as in effect immediately prior to the effectiveness of
this Amendment, (ii) upon the effectiveness of this Amendment, Servicer sells,
assigns, transfers and conveys to the Participants, without recourse or
warranty, and each Participant hereby purchases from the Servicer, an undivided
percentage ownership interest equal to each Participant’s Pro Rata Share of the
Participating Commitments after giving effect to this Amendment in the
Participant’s Interest, (iii) the Participant Fundings shall be reallocated by
the Participants such that each Participant has funded its Pro Rata Share based
upon its Participating Commitment after giving effect to this Amendment and
(iv) the Servicer shall issue to each Participant a Participation Certificate
(which shall be deemed to automatically replace any existing Participation
Certificates) reflecting the relevant Participant’s revised Participating
Commitment Amount.
7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.
8. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Loan Facility Agreement or an accord
and satisfaction in regard thereto.
9. Costs and Expenses. The Sponsor agrees to pay on demand all reasonable costs
and expenses of the Servicer in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Servicer with respect
thereto.
10. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
11. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.
12. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Sponsor and the Guarantors, by their
respective authorized officers as of the day and year first above written.

            SPONSOR:

AARON’S, INC.
      By:   /s/ Gilbert L. Danielson        Gilbert L. Danielson       
Executive Vice President, Chief Financial Officer        GUARANTOR:

AARON INVESTMENT COMPANY, as Guarantor
      By:   /s/ Gilbert L. Danielson        Name:   Gilbert L. Danielson       
Title:   Vice President and Treasurer   

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            PARTICIPANTS:

SUNTRUST BANK
      By:   /s/ Kelly Gunter        Name:   Kelly Gunter        Title:   Vice
President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL
ASSOCIATION
      By:   /s/ Martha M. Winters        Name:   Martha M. Winters       
Title:   Director   

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ Stephen H. Lee        Name:   Stephen H. Lee        Title:  
Senior Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING & TRUST CO.
      By:   /s/ Paul E. McLaughlin        Name:   Paul E. McLaughlin       
Title:   Senior Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Van Brandenburg        Name:   Van Brandenburg        Title:  
Vice President   

[SIGNATURE PAGE TO FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN FACILITY AGREEEMENT]

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
PRICING GRID

                          Level   Total Debt to EBITDA Ratio     Margin    
Unused  
I
    < 1.50:1.00       2.25 %     0.25 %
II
  ≥ 1.50:1.00 but < 2.00:1.00     2.50 %     0.375 %
III
  ≥ 2.00:1.00 but < 2.50:1.00     2.75 %     0.50 %
IV
    ≥ 2.50:1.00       3.00 %     0.50 %

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Participant Commitments

          Participant   Participating Commitment Amount
 
       
SunTrust Bank
  $ 40,000,000.00  
Wachovia Bank, National Association
  $ 30,000,000.00  
Regions Bank
  $ 40,000,000.00  
Branch Banking & Trust Co.
  $ 40,000,000.00  
Bank of America, N.A.
  $ 25,000,000.00  
 
       
Total:
  $ 175,000,000.00  

 

 